     Case 3:19-cv-01203-JLS-BLM Document 27 Filed 06/19/20 PageID.1755 Page 1 of 4



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    STEPHEN SOLOMON, an Individual,                     Case No.: 19-CV-1203 JLS (BLM)
12                                       Plaintiff,
                                                          ORDER DENYING WITHOUT
13    v.                                                  PREJUDICE PLAINTIFF’S MOTION
                                                          TO FILE UNDER SEAL
14    FIRST RELIANCE STANDARD LIFE
      INSURANCE COMPANY, a New York
15                                                        (ECF No. 25)
      Corporation,
16                                    Defendant.
17
18         Presently before the Court is Plaintiff Stephen Solomon’s Motion to File Under Seal
19   (“Mot.,” ECF No. 25), in which Plaintiff seeks leave to file under seal the entire
20   Administrative Record supporting his anticipated motion for summary judgment. See Mot.
21   at 1–2; see also ECF No. 26. Having carefully considered the Motion, the Administrative
22   Record, and the applicable law, the Court DENIES WITHOUT PREJUDICE Plaintiff’s
23   Motion.
24                                     LEGAL STANDARD
25         “[T]he courts of this country recognize a general right to inspect and copy public
26   records and documents, including judicial records and documents.” Nixon v. Warner
27   Commc’ns, Inc., 435 U.S. 589, 597 (1978). “Unless a particular court record is one
28   ‘traditionally kept secret,’ a ‘strong presumption in favor of access’ is the starting point.”

                                                      1
                                                                                19-CV-1203 JLS (BLM)
     Case 3:19-cv-01203-JLS-BLM Document 27 Filed 06/19/20 PageID.1756 Page 2 of 4



1    Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (citing Foltz
2    v. State Farm Mut. Auto Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). “The presumption
3    of access is ‘based on the need for federal courts, although independent—indeed,
4    particularly because they are independent—to have a measure of accountability and for the
5    public to have confidence in the administration of justice.’” Ctr. for Auto Safety v. Chrysler
6    Grp., LLC, 809 F.3d 1092, 1096 (9th Cir. 2016) (quoting United States v. Amodeo, 71 F.3d
7    1044, 1048 (2d Cir. 1995)).
8          A party seeking to seal a judicial record bears the burden of overcoming the strong
9    presumption of access. Foltz, 331 F.3d at 1135. The showing required to meet this burden
10   depends upon whether the documents to be sealed relate to a motion that is “more than
11   tangentially related to the merits of the case.” Ctr. for Auto Safety, 809 F.3d at 1102. When
12   the underlying motion is more than tangentially related to the merits, the “compelling
13   reasons” standard applies. Id. at 1096–98. When the underlying motion does not surpass
14   the tangential relevance threshold, the “good cause” standard applies. Id.
15         “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in
16   disclosure and justify sealing court records exists when such ‘court files might have
17   become a vehicle for improper purposes,’ such as the use of records to gratify private spite,
18   promote public scandal, circulate libelous statements, or release trade secrets.” Kamakana,
19   447 F.3d at 1179 (quoting Nixon, 435 U.S. at 598). However, “[t]he mere fact that the
20   production of records may lead to a litigant’s embarrassment, incrimination, or exposure
21   to further litigation will not, without more, compel the court to seal its records.” Id. (citing
22   Foltz, 331 F.3d at 1136). The decision to seal documents is “one best left to the sound
23   discretion of the trial court” upon consideration of “the relevant facts and circumstances of
24   the particular case.” Nixon, 435 U.S. at 599.
25                                            ANALYSIS
26         Plaintiff seeks to file under seal the entirety of the 1671-page Administrative Record.
27   See Mot. at 1–2; see also ECF No. 26. Given the strong presumption in favor of access to
28   court records, a party seeking to file under seal materials in support of a dispositive motion,

                                                    2
                                                                                  19-CV-1203 JLS (BLM)
     Case 3:19-cv-01203-JLS-BLM Document 27 Filed 06/19/20 PageID.1757 Page 3 of 4



1    such as a motion for summary judgment, must articulate compelling reasons to maintain
2    their confidentiality. See Foltz, 331 F.3d at 1136. Under the compelling reasons standard,
3    “the party seeking protection bears the burden of showing specific prejudice or harm will
4    result if no [protection] is granted.” Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210–
5    11 (9th Cir. 2002). “The mere fact that the production of records may lead to a litigant’s
6    embarrassment, incrimination, or exposure to further litigation will not, without more,
7    compel the court to seal its records.” Kamakana, 447 F.3d at 1179 (citing Foltz, 331 F.3d
8    at 1136).
9          Here, Plaintiff contends that the whole Administrative Record should be filed under
10   seal because it “contains personal and confidential information regarding Plaintiff, such as
11   but not limited to: medical records, contact information, and employment history
12   documentation.” Mot. at 2. Plaintiff further contends that “[n]othing in the Administrative
13   Record is of public interest” and that “[a] redacted version of the Administrative Record is
14   not necessary, as Defendant is already in possession of all documents included in the
15   Administrative Record and no unrelated parties will be named or have interest in
16   possession or viewing the sealed documents.” Id.
17         These arguments—made without citation to legal authority and unsupported by a
18   declaration from Plaintiff articulating the specific prejudice or harm he will suffer should
19   the Administrative Record be filed publicly—fail to overcome the strong presumption in
20   favor of public access to materials supporting dispositive motions. The request is also
21   overbroad, seeking to seal the entirety of the Administrative Record as opposed to only
22   those portions containing confidential information. Because Plaintiff has failed to meet his
23   burden of establishing “compelling reasons” sufficient to outweigh the public’s interest in
24   the Administrative Record filed to support his anticipated motion for summary judgment,
25   the Court DENIES WITHOUT PREJUDICE Plaintiff’s Motion.
26                                        CONCLUSION
27         In light of the foregoing, the Court DENIES WITHOUT PREJUDICE Plaintiff’s
28   Motion (ECF No. 25). Within fourteen (14) days of the electronic docketing of this Order,

                                                  3
                                                                              19-CV-1203 JLS (BLM)
     Case 3:19-cv-01203-JLS-BLM Document 27 Filed 06/19/20 PageID.1758 Page 4 of 4



1    Plaintiff SHALL FILE a renewed motion to seal that meets the “compelling reasons”
2    standard, along with an appropriately redacted public version of the Administrative Record,
3    OR Plaintiff SHALL FILE the full, unredacted copy of the Administrative Record
4    previously lodged under seal at ECF No. 26
5          IT IS SO ORDERED.
6
7    Dated: June 19, 2020
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
                                                                              19-CV-1203 JLS (BLM)
